UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6996


CHARLES M. CASSELL, III,

                Plaintiff – Appellant,

          v.

FNU DAWKINS, Dr.; DAVID GUINN, Physician’s Assistant,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00060-FDW)


Submitted:   December 15, 2014            Decided:   January 12, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles M. Cassell, III, seeks to appeal the district

court’s order dismissing this 42 U.S.C. § 1983 (2012) action.

We   dismiss   the   appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on May 2, 2014.       The notice of appeal was filed on June 19,

2014.   See Houston v. Lack, 487 U.S. 266, 276 (1988) (notice of

appeal deemed filed upon its delivery to prison officials for

mailing).      Because Cassell failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 DISMISSED



                                      2